       Case 3:18-po-00010-RWT Document 5 Filed 12/20/18 Page 1 of 1 PageID #: 6



                        IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF WEST VIRGINIA
                                        MARTINSBURG
                                                                                                       US. D)STR C U< V’NND
 UNITED STATES OF AMERICA,                                                                              MARTNSBURG, VW 26401

                      Plaintiff,

 V.                                                         Violation No.    3     1    -          -   10
                                                            (TRUMBLE)
       Q ‘LiS -Ix
                      Defendant.


                                            PLEA AGREEMENT

            Defendant agrees to plead guilty to   1E,- i’                    c-f       i*-i 6Lt2       /‘7_j

      flPIt1’j-11;t   (f    C/(Mtflj                                                                           in

 violation of                      F 1?.   I. 21 LbLI ‘)
 violation number          L I Do‘-I
   I)ctr            }\       11)                     )(-    brv

         Defendant agres to pay a fine of$         (1
O?L         The United States agrees to dismiss the remaining charges, if any)         ) ‘ CO-’        a—t-c


                                                        ttr4


                                                          L             1(                  -


                                                         (Jzra K. Omps- ottei her
                                                           Assistant United States Attorney


                                                            Date:   iz/2jI



                                                                    -




                                                            Defendant


                                                            Date:
